Case 2:21-cv-01843-GEKP Document9 Filed 06/17/21 Page 1lof3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSEE LEE KEEL I, ;
Plaintiff ; CIVIL ACTION
Vv. :
SEPTA’S PHILADELPHIA HOUSING
AUTHORITY C.L.S. et al, : No. 21-1843
Defendants :

ORDER
AND NOW, this / JHE June, 2021, upon consideration of Plaintiff's Complaint
(Doc. No. 1), Plaintiff's Motion for Leave to Proceed In Forma Pauperis (Doc. No. 6), and
Plaintiff's Second Motion for Leave to Proceed Jn Forma Pauperis (Doc. No. 7), itis ORDERED
that:

1, Plaintiff's Motion for Leave to Proceed In Forma Pauperis (Doc. No. 6) is GRANTED
pursuant to 28 U.S.C. § 1915;

2. Plaintiff’s Motion for Leave to Proceed Jn Forma Pauperis (Doc. No. 7) is DEEMED
MOOT;

3. The Complaint is DEEMED filed;

4, The Complaint is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of
Civil Procedure 8 and for failure to state a claim;

5. Plaintiff may file an amended complaint within thirty (30) days of the date of this Order.
Any amended complaint maust identify all defendants in the caption of the amended
complaint in addition to identifying them in the body of the amended complaint and shall
state the basis for Keel’s claims against each defendant. The amended complaint shall be
a complete document that does not rely on the initial Complaint or other papers filed in

this case to state a claim. When drafting his amended complaint, Mr. Keel should be
Case 2:21-cv-01843-GEKP Document9 Filed 06/17/21 Page 2of3

mindful of the Court’s reasons for dismissing the claims in his initial Complaint as
explained in the Court’s Memorandum. Mr. Keel should not rely on unexplained exhibits
to state a claim and should not include personal identifiers, such as his social security
number and date of birth, in his amended complaint. Upon the filing of an amended
complaint, the Clerk shall not make service until so ORDERED by the Court;

6. The Clerk of Court is DIRECTED to send Mr. Keel a blank copy of this Court’s current
standard form to be used by a self-represented litigant filing a civil action bearing the
civil action Number 21-1843. Mr. Keel may use this form to file his amended complaint
if he chooses to do so.!

7. IfMr. Keel does not wish to amend his Complaint and instead intends to stand on his
Complaint as originally pled, he may file a notice with the Court within thirty G0) days
of the date of this Order stating that intent, at which time the Court will issue a final order
dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,”
and shall include the civil action numbers for these cases. See Weber v. MeGrogan, 939
F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an
appropriate notice with the district court asserting his intent to stand on the complaint, at
which time an order to dismiss the action would be appropriate.” (quoting Bore/li v. City
of Reading, 532 F.2d 950, 951 n.1 (Gd Cir. 1976))); In re Westinghouse Sec. Litig., 90
F.3d 696, 703-04 (3d Cir. 1996) (holding “that the district court did not abuse its
discretion when it dismissed with prejudice the otherwise viable claims . . . following

plaintiffs’ decision not to replead those claims” when the district court “expressly warned

 

1 This form is available on the Court’s website at
http://Awww.paed.uscourts.gov/documents2/forms/forms-pro-se.
Case 2:21-cv-01843-GEKP Document9 Filed 06/17/21 Page 3 of 3

plaintiffs that failure to replead the remaining claims . . . would result in the dismissal of
those claims”).

8. IfMr. Keel fails to file any response to this Order, the Court will conclude that Mr, Keel
intends to stand on his Complaint and will issue a final order dismissing this case,” See Weber,
939 F.3d at 239-40 (explaining that a plaintiffs intent to stand on his complaint may be inferred
from inaction after issuance of an order directing him to take action to cure a defective
complaint).

BY THEYCOURT:

Lal

© EK PRATTER, J.
UNITED STATES DISTRICT JUDGE

 
 

 

2 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 Gd
Cir. 1984), is inapplicable to dismissal orders based on a plaintiffs intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“{T]he Court need not engage in an analysis of the

six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).

3
